Exhibit 10.5

 

supplement to

 

employment agreement

 

 

 

SUPPLEMENT, dated June 29, 2018 (the “Supplement”), to Employment Agreement,
dated October 7, 2015 (as amended and supplemented, the “Employment Agreement”),
between Richard Spires (“Employee”) and Learning Tree International, Inc., a
Delaware corporation (“Company”).

 

W I T N E S S E T H:

 

WHEREAS, in order to induce Employee to continue his employment with the Company
and to reflect the mutual benefits to Employee and Company of Employee’s
continued employment with the Company, the Board of Directors of Company has
determined that it is in the best interests of the Company and its stockholders
to enter into this Supplement to provide additional incentives to Employee and
to assure Company of Employee’s continued service to the Company in accordance
with the Employment Agreement, as amended by this Supplement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in the Employment Agreement and this Supplement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Employee
and Company hereby agree as follows:

 

1.         This Supplement is being executed by Employee and Company, and upon
the execution hereof, shall be deemed to be part of and incorporated in its
entirety into and shall be subject to the terms of the Employment Agreement. All
references to the Employment Agreement shall include this Supplement as part of
the Employment Agreement. All capitalized terms used in this Supplement shall
have the same respective meanings as in the Employment Agreement.

 

2.         This Supplement is being executed and delivered in connection with
the acquisition (the “Transaction”) by The Kevin Ross Gruneich Legacy Trust
(“Buyer”) of a majority of the outstanding shares of Company, and in order to
induce Employee to continue his employment on the terms set forth in the
Employment Agreement and this Supplement.

 

3.          Effective upon the consummation of the Transaction, the following
paragraphs C and D are added to Section 2 of the Agreement:

 

 

“C.

Employee shall be entitled to participate in the Company’s 2018 Equity Incentive
Plan, as adopted by the Company (as amended from time to time, the “Plan”).
Except as otherwise expressly provided herein, Employee’s participation in the
Plan or any successor plan shall be subject to generally applicable policies of
the Company and the reasonable discretion of the Board or the committee of the
Board provided for in or contemplated by the Plan or such other plan.

 

 

--------------------------------------------------------------------------------

 

 

    Upon the closing of the Transaction, and in consideration of Employee’s
execution of this Supplement and agreement to be bound by the terms hereof, the
Company shall grant to Employee five (5) year incentive stock options (the
“Options”) to purchase up to 25,000 shares of Common Stock of the Company at
Fair Market Value (as defined in the Plan) on the date of such grant. The
Options shall vest in installments as follows: 2,500 Options shall vest on the
date of the grant; 7,500 Options shall vest on the first anniversary of the date
of the grant, 7,500 Options shall vest on the second anniversary of the date of
the grant, and 7,500 Options shall vest on third anniversary of the date of the
grant, such that the Options will be fully vested on the third anniversary of
the date of the grant, subject to the terms and conditions of the Plan.        
 

Subject to Employee’s continued employment by the Company through the date of
the grant, the Company shall grant to Employee pursuant to the Plan additional
options to purchase 25,000 shares of Common Stock, on substantially similar
terms and conditions set forth above, including the vesting schedule (subject to
the exercise price being at the Fair Market Value of a share of Common Stock on
the date of the grant) on each of the first and second anniversaries of the date
of this Agreement.

          In the event that Employee’s employment by the Company terminates for
any reason, all unvested Options shall be forfeited and the Company shall have
no obligation to grant or issue any additional options after the date of
termination. In the event of (i) a merger of the Company with or into another
entity, (ii) the sale of all or substantially all of the assets of the Company,
or a Change of Control (as hereinafter defined) of the Company, then the
unvested portion of outstanding Options shall vest as of a date immediately
prior to such transaction; provided, however, that, notwithstanding the
provisions of the immediately preceding subparagraph in this Paragraph C, the
occurrence of any such events shall not require the Company to issue any
additional Options.

 

 

D.

Exhibit A to this Supplement sets forth Employee’s current compensation as of
the date of this Supplement. For each year of employment after calendar 2018,
Employee and the Compensation Committee shall agree on terms of Employee’s
incentive compensation for such subsequent year, and Exhibit A shall be amended
accordingly.”

 

4.            Section 7 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

 

 

“7.

COVENANTS.

          A.           Employee acknowledges that Company has expended
substantial resources, money, and energy to accumulate its Confidential
Information, and recognizes that such information is not readily available from
other sources. In order to protect such Confidential Information, Employee
agrees to the limitations on his post-employment activities set forth herein and
acknowledges that such limitations shall not limit his ability to find
employment.

 

 

--------------------------------------------------------------------------------

 

 

    B.     Employee covenants and agrees not to engage, during his employment
with Company and for a period of two years from the date of termination of his
employment for any reason (the “Restricted Period”), in a Competitive Business
(as hereinafter defined) or to work directly or indirectly either as an
individual, director, officer, shareholder, partner, member, agent, employee or
independent contractor for any individual or entity engaged in a Competitive
Business. During the Restricted Period, Employee covenants and agrees not to
solicit any customer or prospective customer or other employee of Company for
himself or any other person, firm or employer, nor shall Employee induce or
solicit any customer of Company to cancel any contract or job previously placed
with Company, and Employee shall not withhold from Company the identity or
contact information of any customers or prospective customers of Company. For
purposes of this Agreement, “Competitive Business” shall mean a business that
provides training and workforce development of information technology
professionals or managers, whether conducted in person, in classrooms or through
the internet or other electronic means, and including, without limitation,
training through standard programs or customized programs, test preparation and
licensing certification or accreditation courses, and generalized workforce
training for IT professionals.           C.     During the Restricted Period,
Employee shall not, and shall not permit any of his employees, agents or others
under his control to, directly or indirectly, on behalf of himself or any other
entity or person: (i) call upon, accept business from, or solicit the business
of any person who is, or who had been at any time during the preceding two (2)
years, a customer or prospective customer of Company or any successor to the
business of Company, or otherwise divert or attempt to divert any business from
Company or any such successor; or (ii) recruit or otherwise solicit or induce
any person who is an employee of, or otherwise engaged by, Company or any
successor to the business of Company as of the commencement of the Restricted
Period to terminate his or her employment or other relationship with Company or
such successor, or hire any person who has left the employ of Company or any
such successor during the twelve months preceding the Restricted Period; or
(iii) use or purport to authorize any person to use any name, mark, logo, trade
dress, or other identifying words or images which are the same as or similar to
those used at any time by Company in connection with any product or service,
whether or not such use would be in a business competitive with that of Company.
         

D.     Employee understands that a breach of these covenants will cause Company
irreparable damage. Employee agrees that in the event Employee violates this
Section 7, the remaining portion of the Restricted Period will be tolled during
the period of Employee’s violation, and will continue to run from the date on
which Employee ceases to be in violation of this Section 7. It is the intention
of the parties to restrict the activities of Employee under Section 7 only to
the extent necessary to protect the legitimate business and property interests
of Company and in the event, due to circumstances not now foreseen by the
parties, that if any portion of any provision set forth in Section 7 shall be
held illegal, invalid, or unenforceable under present or future laws or
decisional authority, it shall not invalidate, render unenforceable or otherwise
affect any other provision of this Agreement. If any restriction contained in
Section 7 is deemed by a court to be unenforceable by reason of its being
extended over too great a time, too large a geographic area, or too great a
range of activities, the parties agree that a court shall modify it, but only to
the extent necessary to render it enforceable and, in its modified form, it
shall then be enforced.”

 

 

--------------------------------------------------------------------------------

 

 

  5. Section 10 of the Employment Agreement is hereby amended and restated in
its entirety as follows:         “10. TERM OF EMPLOYMENT:           A.      
Subject to paragraphs B and C below, Employee’s employment with the Company is
“at-will” and may be terminated at any time, with or without Cause (as
hereinafter defined), for any or no reason, and with or without notice. Upon
Employee’s termination of his employment for any reason, and with or without
notice, (i) Employee shall be deemed to have resigned from all offices and
directorships then held with Company or any affiliate, (ii) Company shall pay to
Employee all amounts accrued and unpaid as of the date of termination in respect
of (1) Employee’s base salary through the date of termination, (2) accrued, but
unused, paid-time off to the extent consistent with Company’s policies in effect
at such time of termination, and (3) accrued but unpaid amounts of incentive
compensation with respect to a prior fiscal year of Company.           B.      
If Employee’s employment is terminated by Company without Cause (as hereinafter
defined) or by Employee with Good Reason (as hereinafter defined), in addition
to the amounts specified in paragraph A, Company shall pay to Employee:        
  (i) compensation in the amount of Employee’s then monthly base salary for a
period of six (6) months following the date of termination (the “Severance
Period”), payable monthly in accordance with Company’s standard payroll policies
and procedures;           (ii) to the extent permitted under applicable plans,
medical, dental and other insurance benefits for Employee during the Severance
Period of the same type and at the same level as were applicable immediately
prior to termination of employment; provided, however, that if such medical and
other benefits are only available to Employee pursuant to continuation coverage
under Section 4980B(f) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Part 6 of Subtitle B of Title I of the Employee Retirement Income
security Act of 1974, as amended (“COBRA”), then Company shall reimburse
Employee for the monthly COBRA payments during the Severance Period; and

 

 

--------------------------------------------------------------------------------

 

 

    (iii) the pro rata (based on number of months worked in Company’s fiscal
year) portion of Employee’s incentive compensation under Employee’s Incentive
Compensation Plan at the date of termination, if such incentive compensation
would have been earned for such fiscal year as determined at the end of such
fiscal year.           Company’s obligations to make severance payments under
this Paragraph B are conditioned on Employee’s execution of a general release in
favor of Company in such form as Company shall reasonably specify.          
C.        For purposes of the Employment Agreement:           (i)     “Cause”
means any of the following: (1) Employee’s conviction of, or plea of guilty or
nolo contendere to, any felony or a crime involving embezzlement, conversion of
property or moral turpitude; (2) Employee’s fraud, embezzlement or conversion of
Company’s property or Employee’s material and intentional unauthorized use,
misappropriation, distribution or diversion of tangible or intangible asset or
corporate opportunity of Company; (3) Employee’s breach of any of Employee’s
fiduciary duties to Company or Company’s stockholders or making of a
misrepresentation or omission, which breach, misrepresentation, or omission
would reasonably be expected to materially adversely affect the business,
properties, assets, condition (financial or other), or prospects of Company; (4)
Employee’s alcohol or substance abuse, which materially interferes with
Employee’s ability to discharge the duties, responsibilities, and obligations to
or for Company; provided that Employee has been given notice and fails to cure
such abuse within 30 days after delivery of such notice by Company; (5)
Employee’s personal (as opposed to Company’s) material failure to observe or
comply with applicable laws whether as an officer, shareholder, or otherwise in
any material respect or in any manner which would reasonably be expected to have
a material adverse effect in respect of Company’s ongoing business, operations,
conditions, other business relationships, or properties; or (6) Employee’s gross
insubordination, negligence, recklessness or willful misconduct relating to the
business or affairs of Company that results in material harm to Company or its
operation, properties, reputation, goodwill or business relationships.          
(ii)     “Good Reason” means any of the following, when used with reference to a
voluntary termination by Employee of Employee’s employment with Company and its
affiliates that constitutes a separation from service: (1) a substantial and
material reduction in Employee’s authority, duties, or responsibilities or base
compensation (other than such a reduction which affects all of Company’s senior
employees on a substantially equal or proportionate basis), or (2) a material
change in the geographic location of Employee’s primary work location which
requires Employee’s ordinary commuting distance to increase by twenty-five (25)
or more miles; provided that the Employee shall be required to give notice to
Company or the applicable affiliate of the existence of the condition in (1) or
(2) within a period not to exceed thirty (30) days of Employee’s knowledge of
the initial existence of the condition, and Company or affiliate must be
provided a period of at least one-hundred twenty (120) days during which it can
remedy the condition.”

 

 

--------------------------------------------------------------------------------

 

 

6.         Except as modified by this Supplement, the Employment Agreement
continues in full force and effect and unmodified as of the date hereof.

 

 

 

IN WITNESS WHEREOF, Employee has executed this Supplement and the Company has
caused this Supplement to be executed by its duly authorized officer as of the
day and year first above written.

 

 

EMPLOYEE:

COMPANY:

      LEARNING TREE INTERNATIONAL, INC.    

/s/ RICHARD SPIRES
RICHARD SPIRES

By /s/ DAVID ASAI   
      David Asai
      Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

exhibit a

 

employee’s compensation program

 

as of june 29, 2018

 

 

 

employee: RICHARD SPIRES

 

Annual Base Salary:

$500,000

   

Incentive Compensation for Fiscal 2018 at Target:

$200,000

   

Incentive Compensation for Fiscal 2018 above Target:

$50,000 for each $1,000,000 of Consolidated Operating Income in excess of
$1,000,000

 

 

FY 2018 Incentive Compensation at Target Goal is Consolidated Operating Income
of $1.0 million, after accruing for total cost of the FY 2018 Incentive
Compensation Plan. Incentive Compensation payout is based on a sliding scale as
follows:

 

Consolidated

Operating Income

 

Incentive

Compensation

Earned as % of

Target

 

$100,000

 

 

10%

$200,000

 

 

20%

$300,000

 

 

30%

$400,000

 

 

40%

$500,000

 

 

50%

$600,000

 

 

60%

$700,000

 

 

70%

$800,000

 

 

80%

$900,000

 

 

90%

$1,000,000   

 

 

100%